Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (3/15/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-3) were examined in a Non-Final dated 2/3/2020 and in a Final on 7/7/2020. A request for continued examination under 37 CFR 1.114, was filed in this application after final rejection.  A Non-Final office action dated 12/2/2020 was mailed in response. This office action is in response to applicant’s submission of 3/2/2021. Claims 1-3 are pending and being examined

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation is: “resonance producing unit” in claims 1, 2 and 3
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of this examination “resonance producing unit” in claim 1 is being interpreted as the circuit in 
This interpretation however does not raise the issue of indefiniteness of claims 1 and 3. What raises the issue of indefiniteness is discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims 1 recites “2Application No. 15/760,295 a capacitance of the capacitor of the LC circuit is larger than an expected capacitance of the plasma,” There are two capacitors C3 and C1 included in the resonance producing unit or the LC circuit.  It is however unclear which capacitor is being compared with expected capacitance (C2) of the plasma. Similar situation exists for claim 3. 
It is noted that the drawing indicates that Capacitor C1>>C2. This however is not apparent from the claim language. Another related issue is the determination of expected capacitance of the plasma. There is nothing in the claim to objectively determine such expected capacitance. 


Claim 2 illustrated through replacement drawing of Fig 8 shows a parallel resonant circuit which includes C1 in parallel with plasma generating coil L1. The resonance producing unit does not appear to be interposed between power source unit and plasma generating coil.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Applicants admitted prior art (AAPA) in view of DeVergilio et al (US 6305316) and further in view of Turner et al (5576629).

 AAPA does not disclose the improvements to AAPA claimed in these claims especially a resonance producing unit between power source unit and the stage or plasma generating coil or electrode. 
DeVergilio et al disclose a plasma chamber (20) including a resonant circuit which includes plasma and antenna (Fig 2 and Abstract) and does not include matching device with mechanical drive (Col 5 lines 22-38). DeVergilio et al discloses varying output characteristics of the oscillator depending upon load change in the resonant circuit (Abstract). DeVergilio et al further teach that frequency could be varied to keep resonant condition with variation of plasma load (Col 2 lines 19-22).
It would have been obvious to have resonance producing unit since with resonance and frequency control in lieu of impedance matching one could avoid the problems associated with mechanical matching device for power transfer. 
AAPA in view of DeVergilio et al do not disclose ammeter and a sensor to detect phase difference in order to control them by controlling applied radio frequency power.

Turner states that the present invention uses a closed loop automatic gain control feature for controlling voltage, current and phase angle (Col5 lines 5-15).
Therefore having control of parameters in response to sensors would provide accuracy and repeatable processing results and would have been obvious for one of ordinary skill in the art at the time of invention.
Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive. 
Applicants argument regarding 35 USC § 112 rejection is not persuasive. Applicant’s explanation of the “resonance producing unit” as drawn, did not add anything.  Applicant appears to agree that the plasma capacitance is process dependent. Applicants pointer to paragraph 22 of the specification is helpful but as discussed above, not sufficient to remove the 35 USC § 112 rejection since there is nothing in claim itself to point to the determination of expected plasma capacitance.
Applicant argues that frequency control is not disclosed in DeVergilio. 
In response it is noted that and as disclosed in DeVergilio one of ordinary skill in the art would understand that as plasma load changes the resonant frequency would change. Therefore to maintain resonant status all the time either change of capacitance/ inductance or change of frequency would be needed. Turner is a reference which teaches controlling power supply parameters in a feedback control. To apply this teaching to maintain resonant condition in order to maximize delivered power would therefore be obvious.
There are numerous references in the prior art, not particularly made of record which teach the relationship of dependence of resonance on frequency if resonant circuit component are fixed. For example Collins et al (US 6252354) teaches frequency servo on the basis of a current sensor to keep resonant condition under varying plasma loads (See Fig 2A). Reference (US 20050061442) to Higashiura (from IDS) teaches changing frequency on the basis of a sensor to control a matching device (See Fig 4 and description).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716